department of the treasury internal_revenue_service washington d c y tax_exempt_and_government_entities_division sun le set ep ai this is in reply to your request for a ruling regarding the correct exclusion_ratio to determine the income_tax treatment of annuity payments to you from the office of dc pensions we are not issuing a ruling at this time instead we are returning the check for dollar_figure which you sent with your request for a ruling we believe that there may be no applicable_exclusion ratio for your annuity but we are unable to establish this with certainty because we have been unable to contact you directly below you will find general information which may clarify your tax situation and from which you may determine whether you need a ruling on the exclusion_ratio for your annuity annuity payments are generally includible in gross_income under sec_72 of the internal_revenue_code however that portion of each payment which represents the return of previously taxed contributions to the fund is excludible from gross_income such taxed contributions usually are amounts allocated to the employee’s pay included in income taxed and then withheld from the paycheck as a contribution to the retirement fund for each pay_period before retirement for each annuity_contract the exclusion_ratio is found by dividing the employee’s pre-taxed investment_in_the_contract by the expected_return under the contract the exclusion_ratio establishes the portion of each payment which represents a return of money upon which taxes have already been paid and which is now excludable from income in some cases none of the funds contributed to the pension fund have been included in the employee’s taxable_income while working such funds would not have been taxed and would not constitute a pre-taxed investment_in_the_contract in this case there would be no exclusion_ratio and the entire annuity benefit would be taxable as income if you still feel that you need a ruling on the income_tax treatment of your annuity you may resubmit your request please provide clear documentation as to the amount of your previously taxed investment_in_the_contract if you have any question concerning this matter please contact mot a toll-free number or you may contact acting manager actuarial group at also not a toll-free number sincerely yours gabo larry isaacs acting manager employee plan actuarial group
